14-3982
     Zhang v. Whitaker
                                                                                   BIA
                                                                           A073 539 299
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   ZUPING ZHANG,
14                             Petitioner,
15
16                       v.                                      14-3982
17                                                               NAC
18
19   MATTHEW G. WHITAKER, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                         Theodore N. Cox, New York, NY.
25
26   FOR RESPONDENT:                         Benjamin C. Mizer, Principal
27                                           Deputy Assistant Attorney General;
28                                           Ernesto H. Molina, Jr., Assistant
                                                1
      04122018-6
1                                 Director; Nancy N. Safavi, Trial
2                                 Attorney, Office of Immigration
3                                 Litigation, United States
4                                 Department of Justice, Washington,
5                                 DC.
6

7            UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11           Petitioner Zuping Zhang, a native and citizen of the

12   People’s Republic of China, seeks review of an October 17,

13   2014, decision of the BIA denying her motion to reopen as

14   untimely.     In re Zuping Zhang, No. A073 539 299 (B.I.A. Oct.

15   17, 2014).      We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.       The

17   applicable standards of review are well established.        See

18   Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).

19           Zhang moved to reopen her deportation proceedings to

20   present new evidence in support of her claimed fear of

21   persecution in China based on the births of her U.S. citizen

22   children in violation of China’s population control program.

23   It is undisputed that Zhang’s motion to reopen was untimely

24   filed more than 16 years after her deportation order became
                                     2
     04122018-6
1    final.            See    8 U.S.C.   § 1229a(c)(7)(C)(i);      8 C.F.R.

2    § 1003.2(c)(2).         The time limitation does not apply, however,

3    if the motion is to reopen proceedings in order to apply for

4    asylum “based on changed country conditions arising in the

5    country of nationality or the country to which removal has

6    been ordered, if such evidence is material and was not

7    available and would not have been discovered or presented at

8    the previous proceeding.”           8 U.S.C. § 1229a(c)(7)(C)(ii);

9    see also 8 C.F.R. § 1003.2(c)(3)(ii).

10           For largely the same reasons set forth in Jian Hui Shao,

11   we find no error in the agency’s determination that Zhang

12   failed to demonstrate a material change in conditions in China

13   as needed to excuse her untimely filing.              See 546 F.3d at

14   159-66, 169-73.         While the petitioners in Jian Hui Shao were

15   from Fujian Province, and Zhang is from Zhejiang Province, as

16   with the evidence discussed in Jian Hui Shao, Zhang’s evidence

17   related      to    Zhejiang   Province   does   not   show   that   the

18   “forc[ing]” and “request[ing]” to secure sterilization, that

19   is described in one township’s progress report, involved

20   force sufficient to constitute persecution.           See id. at 160-

21   61, 165-66, 171-72.

                                         3
     04122018-6
1           For the foregoing reasons, the petition for review is

2   DENIED.      As we have completed our review, the pending motion

3   for a stay of removal in this petition is DENIED as moot.

4                                  FOR THE COURT:
5                                  Catherine O’Hagan Wolfe
6                                  Clerk of Court




                                     4
    04122018-6